PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/078,442
Filing Date: 21 Aug 2018
Appellant(s): COOPER, Matthew, Scott



Mr. Peter Medley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Applicant argues that:
[1] Feist et al.’s electrical isolation device 5 is used to prevent the movable wires from moving and is not used to prevent the core from moving.
[2] Feist et al.’s holder cannot be used with AAPA’s embedded-core device 1A because AAPA’s core 3 is embedded in a substrate, which would prevented Feist’s et al.’s holder from being connected to an electrical isolation device inserted into the core 3.
[3] “One of ordinary skill in the art would not have and could not have modified AAPA’s embedded-core device 1A to include Feist et al.’s electrical isolation device 5 because there would have been no benefit to doing so and because it would have made manufacturing AAPA’s embedded-core device 1A significantly more difficult, if not impossible.”
The Examiner disagrees.
Regarding [1], Feist’s et al.’s electrical isolation device 5 is used to prevent the core structure from moving. It is noted that the winding wires of Feist et al. do not engage with the isolation device [5, see figure 3 of Feist et al.].

    PNG
    media_image2.png
    560
    545
    media_image2.png
    Greyscale

Regarding [2], according Feist et al., paragraph 0056, which states the wire-guiding device ridge supports [11a, 12a] are incorporated with the substrate base plate [10, 11] from one material and isolation device [5.]  Since this isolation device [5] incorporated with the base plate/guiding device would be integral with each other.  It is noted that applicant has not claimed that the core structure is “completely” embedded in the substrate, as claimed. This combination between AAPA with Feist et al. would enable the isolation device to be used with the core.
Regarding [3], in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Feist et al. teaches that the isolation device [5] is used to hold the core [2] and preventing the core from moving [see figure 3 of Feist et al.]  A skilled 
It is noted that in claim 21 Chin was intended to be Feist et al. as shown on page 2 of the Final Rejection mailed 03/30/2021.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
Daniel Wu
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        
Lincoln Donovan
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.